                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION



LEODIS RANDLE                                                               PETITIONER


v.                            NO. 4:18-cv-00943 SWW/PSH


WENDY KELLEY                                                              RESPONDENT



                                         ORDER


      The Court has received findings and a recommendation from Magistrate Judge

Patricia S. Harris. No objections have been filed. After a careful, de novo review of the

record, the Court concludes that the findings and recommendation should be, and

hereby are, approved and adopted in their entirety as this Court’s findings in all

respects. The motion to dismiss, motion for order, and motion for trial filed by

petitioner Leodis Randle are denied. See Docket Entry 18, 21, 25.

      IT IS SO ORDERED this 9th day of May, 2019.



                                                 /s/Susan Webber Wright
                                                 UNITED STATES DISTRICT JUDGE
